ORDER
PER CURIAM.
In an order dated February 12, 1996, the Court denied the petitioner’s request to waive the Court’s filing fee and ordered the filing fee paid on or before March 13, 1996. The Court noted that the petitioner was abusing the Court’s practice allowing veterans suffering from “financial hardship” to forgo paying the filing fee. The petitioner' has failed to comply with the Court’s order. On consideration thereof, it is
ORDERED that this ease is dismissed for failure to comply with the Court’s Rules of Practice and Procedure and the Court’s February 12,1996, order.